  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )          CRIMINAL ACTION NO.
        v.                            )             2:17cr482-MHT
                                      )                  (WO)
CYRUS PHYFIER                         )

                           OPINION AND ORDER

    Defendant       Cyrus       Phyfier    has    filed    an    unopposed

motion to continue his trial.                He stands charged in a

multi-defendant         indictment        for      a   conspiracy         to

distribute cocaine hydrochloride.                  For the reasons set

forth below, the court finds that jury selection and

trial, now set for March 13, 2019, should be continued

to April 8, 2019.

        While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer,      785   F.2d    1506,     1516    (11th Cir. 1986),         the

court    is   limited      by   the   requirements        of    the   Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
            indictment with the commission of an
            offense shall commence within seventy
            days from the filing date (and making
            public)   of    the   information   or
            indictment, or from the date the
            defendant   has   appeared   before  a
            judicial officer of the court in which
            such charge is pending, whichever date
            last occurs.”

§ 3161(c)(1).       The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        §   3161(h)(7)(A).             In    granting     such     a

continuance,       the   court     may   consider,         among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,”     § 3161(h)(7)(B)(i),        or    “would     deny     counsel

for   the   defendant    ...     reasonable        time   necessary     for

effective preparation, taking into account the exercise

of due diligence.”       § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Phyfier in a speedy trial.



                                   2
Currently, there are amended suppression motions that

are pending before the magistrate judge and have yet to

be     heard.      After     the     motions         are   heard   and     the

magistrate judge issues a recommendation, the parties

must     be     allowed     time    to       make    objections     to     the

recommendation and, if the motions are denied, then to

prepare for trial.           The March 13 trial date does not

provide adequate time to do all this.                      Furthermore, a

continuance to April 8, 2019, would allow Phyfier to be

tried with his co-defendant, William Ford.                         Based on

these     representations,         the       court    concludes     that     a

continuance       is   warranted     to      allow    resolution    of     the

suppression motions, to allow Phyfier sufficient time

to prepare effectively for trial, and to allow Phyfier

to be tried with his co-defendant.

                                   ***

       Accordingly, it is ORDERED as follows:

       (1)      Defendant      Cyrus          Phyfier’s      motion        for

continuance (doc. no. 388) is granted.




                                         3
    (2) The jury selection and trial, now set for March

13, 2019, are reset for April 8, 2019, at 10:00 a.m.,

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

States   Courthouse    Complex,   One   Church   Street,

Montgomery, Alabama.

    DONE, this the 26th day of February, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




                            4
